                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 TRICIA FULLERTON, et al.,

                 Plaintiffs,
                                               Case No. 18-cv-4152
                     v.
                                               Judge John Robert Blakey
 CORELLE BRANDS, LLC (previously
 d/b/a World Kitchen, LLC), et al.,

                Defendants.

 MARCIA SCHUTTE, et al.,

                 Plaintiffs,
                                               Case No. 18-cv-4198
                     v.
                                               Judge John Robert Blakey
 CORELLE BRANDS, LLC (previously
 d/b/a World Kitchen, LLC), et al.,

                Defendants.



                    MEMORANDUM OPINION AND ORDER

       This consolidated class action involves seven plaintiffs from six different states

suing Defendants Corelle Brands LLC, f/k/a World Kitchen, LLC, and Corelle Brands

Holdings Inc., f/k/a WKI Holding Company, Inc. (collectively, “Corelle”) for various

claims arising from the allegedly defective manufacturing of Pyrex glassware.

Defendants move to dismiss Plaintiffs’ claims under Federal Rule of Civil Procedure

12(b)(6).   Defendants also move to strike portions of the Consolidated Amended

Complaint under Federal Rule of Civil Procedure 12(f).

                                           1
              For the reasons explained below, this Court grants in part and denies in part

Defendants’ motion.

    I.           Background

         A.      The Parties

              This putative class action arises from a change in the glass used to

manufacture Pyrex glassware (the Products).                  The following facts come from

Plaintiffs’ First Amended Complaint, [26], and are accepted as true. 1

              Defendants currently manufacture and market the Products.                  Id. ¶ 28.

Corning Incorporated originally developed and manufactured the Products. Id. ¶¶

20–23. Although Corning no longer manufacturers the Products, it licenses the Pyrex

name to Corelle. Id.

              Beginning in the early 1900s, Corning manufactured the Products using

borosilicate glass. Id. ¶ 34. This glass is extremely resistant to thermal shock caused

by sudden temperature changes.               Id. ¶¶ 4, 35–37.          For that reason, when

manufactured using borosilicate glass, the Products are ideal for cooking because the

same glass container can be used for cooking and serving without shattering, which

does not hold true of most glassware. Id. ¶¶ 36–37. Capitalizing on this fact, Corning

advertised the Products as being suitable for use from the “ice-box to oven” and to




1 As this case is a consolidated case, Defendants filed identical motions to dismiss the Consolidated
Amended Class Action in both cases. Memorandum in Support of Motion to Dismiss, Fullerton v.
Corelle Brands, LLC, Case No. 1:18-cv-4152 (No. 38); Memorandum in Support of Motion to Dismiss,
Schutte v. Corelle Brands, LLC, Case No. 1:18-cv-4198 (No. 44). For simplicity, this Court references
the docket numbers of the filings in Fullerton v. Corelle Brands, LLC, Case No. 1:18-cv-4152.

                                                 2
“Bake in a glass!” Id. ¶¶ 64–66. Eventually Pyrex bakeware became a “household

name” and gained a strong reputation among consumers. Id. ¶ 3.

        Plaintiffs are consumers living in multiple states: New York, Florida,

Michigan, Illinois, Ohio, and Massachusetts. Id. ¶¶ 13–19. Plaintiffs purchased or

received the Products and used them for cooking. Id. ¶¶ 92–118. When Plaintiffs

used the Products, they experienced thermal breakage and the Products shattered.

Id. Plaintiffs allege that the Products suffer from a latent defect. Id. ¶¶ 5, 9. Based

upon this alleged defect, Plaintiffs assert various contract, consumer protection, and

unjust enrichment claims. Id. ¶¶ 135–466. None allege personal injury. Id.

   B.      The Switch from Borosilicate Glass to Soda Lime Glass

        At some point starting “several decades ago,” id. ¶ 38, Corning, and later

Corelle, began manufacturing the Products using soda lime glass instead of

borosilicate, id. Significantly, soda lime glass has a higher coefficient of thermal

expansion than borosilicate glass. Id. ¶¶ 42–46. Practically speaking, this means

that soda lime glass expands more when heated. Id. ¶ 44. In turn, Plaintiffs allege

that because soda lime glass expands more when heated, it is significantly more prone

to shattering or breaking when exposed to rapid temperature changes, such as

moving an item from the oven to the countertop.          Id. ¶¶ 43–46.    Additionally,

Plaintiffs allege that the likelihood of soda lime Pryex shattering increases with use

over time. Id. ¶¶ 47–49.

        To make the soda lime more glass more heat resistant, Defendants temper the

glass. Id. ¶ 50. Plaintiffs allege that the tempering process: (1) increases the risk of



                                           3
breakage when consumers use the Product over time; (2) causes the glass to shatter

rather than “dicing” into safer, small pieces when it breaks; and (3) increases the risk

that broken glass will “fly through the air” due to the process’ creation of internal

tension in the glass. Id. ¶¶ 52–58.

        Although soda lime glass remains more prone to thermal breakage than

borosilicate glass, Plaintiffs allege that Defendants failed to inform consumers that

they fundamentally changed the Products. Id. ¶¶ 1–9, 86–91. Instead, Plaintiffs

allege Defendants continued to advertise the Products in the same manner they had

previously to create an impression that the Products had not changed; thereby

continuing to capitalize on Pyrex’s strong consumer reputation earned from the

borosilicate products’ performance. Id.

   C.      Relevant Representations

        Plaintiffs identify several relevant representations that they believe became

part of the bargain when they purchased the Products. Plaintiffs allege Defendants

represented that:

           •   Where Defendants do disclose the Products are made from soda lime

               glass (on an online FAQ), they represent that soda lime glass provides

               the same high-quality performance as borosilicate glass. Id. ¶ 7 n.3.

           •   The Products as currently manufactured are versatile. Id. ¶ 67.

           •   The Products as currently manufactured are dishwasher, refrigerator,

               microwave, and pre-heated oven safe. Id.




                                           4
              •   The Products as currently manufactured can be used for cooking,

                  baking, warming, and reheating food in microwaves, ovens, and pre-

                  heated conventional or convection ovens. Id. ¶ 90.

Plaintiffs claim that the Products as currently manufactured are inherently

incapable of meeting Defendants’ representations. Id. ¶¶ 34–58, 69–70.

II.           Legal Standard

      A.      Motion to Dismiss—Rule 12(b)(6)

           Defendants seeks to dismiss the Complaint for failure to state a claim under

Rule 12(b)(6). To analyze a motion to dismiss under Rule 12(b)(6), this Court must

construe the Complaint in the light most favorable to the plaintiffs, accept as true all

well-pleaded facts, and draw reasonable inferences in their favor. Yeftich v. Navistar,

Inc., 722 F.3d 911, 915 (7th Cir. 2013); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 863

(7th Cir. 2010). Statements of law, however, need not be accepted as true. Yeftich,

722 F.3d at 915. Rule 12(b)(6) limits this Court’s consideration to “allegations set

forth in the complaint itself, documents that are attached to the complaint,

documents that are central to the complaint and are referred to in it, and information

that is properly subject to judicial notice.” Williamson v. Curran, 714 F.3d 432, 436

(7th Cir. 2013).

           To survive Defendants’ motion under Rule 12(b)(6), the Complaint must “state

a claim to relief that is plausible on its face.” Yeftich, 722 F.3d at 915. For a claim to

have facial plausibility, a plaintiff must plead “factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct



                                              5
alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        The amount of factual

allegations required to state a plausible claim for relief depends on the complexity of

the case, but threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice. Limestone Dev. Corp. v. Vill. Of Lemont,

520 F.3d 797, 803–04 (7th Cir. 2008).

            Finally, if the claims of the putative class do not have a class representative to

assert them, those claims must be dismissed. See Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 349 (2011); E. Tex. Motor Freight Sys., Inc. v. Rodriguez, 431 U.S. 395, 403

(1977).

       B.      Motion to Strike—Rule 12(f)

            Under Federal Rule of Civil Procedure 12(f), “a district court ‘may strike from

the pleading an insufficient defense or any redundant, immaterial, impertinent, or

scandalous matter.’” Geary v. Maryville Acad., No. 12 C 1720, 2012 WL 2129228, at

*1 (N.D. Ill. June 12, 2012) (quoting Delta Consulting Group, Inc. v. R. Randle Const.,

Inc., 554 F.3d 1133, 1141 (7th Cir. 2009)). Motions to strike are generally disfavored

but are nevertheless appropriate when “they serve to expedite litigation.” Id. (citing

Heller Fin., Inc. v. Midwhey Powder, 883 F.2d 1286, 1294 (7th Cir. 1989)).

III.           Analysis

       A.      Standing

            Although Defendants did not challenge standing, this Court has an

independent obligation to consider whether it has subject matter jurisdiction over the

claims in this case. Joyce v. Joyce, 975 F.2d 379, 386 (7th Cir. 1992). The Constitution



                                                6
prohibits this Court from exercising jurisdiction over a plaintiff’s claim when the

plaintiff has not alleged facts demonstrating he or she has standing. Lujan v. Def. of

Wildlife, 504 U.S. 555, 560 (1992); see also Carello v. Aurora Policemen Credit Union,

930 F.3d 830, 833 (7th Cir. 2019) (“The doctrine of standing imposes a non-negotiable

limit on the power of a federal court.”). Indeed, establishing standing is not a “mere

pleading requirement but rather an indispensable part of the plaintiff’s case.” Lujan,

504 U.S. at 561. When a plaintiff fails to demonstrate standing, courts lack authority

to decide the merits of his or her case. Meyers v. Nicolet Rest. of De Pere, LLC, 843

F.3d 724, 726 (7th Cir. 2016) (citing Freedom From Religion Found., Inc. v. Zielke,

845 F.2d 1463, 1467 (7th Cir. 1988)). Standing requires, among other things, that

the plaintiff suffered an injury in fact. Lujan, 504 U.S. at 560.

      With this background in mind, this Court turns to whether Plaintiffs Simon

and Fullerton possess standing to assert their claims. Both individuals base their

claims upon the failure to receive the benefit of the bargain. [26] ¶¶ 94, 108. In other

words, Plaintiffs seek damages meant to give them the benefit they expected to

receive from the contract they made with Defendants. E. Allen Farnsworth, Legal

Remedies for Breach of Contract, 70 COLUM. L. REV. 1145, 1147–48 (1970).

      Yet neither Plaintiff Simon nor Plaintiff Fullerton purchased the Products.

[26] ¶¶ 92, 103. Plaintiff Fullerton’s boyfriend purchased her Pyrex, and Plaintiff

Simon received Pyrex as a gift.      Id.   Because neither individual purchased the

Products, neither Plaintiff failed to receive the benefit of the bargain as they did not

strike a bargain with Defendants by purchasing the Products. For this reason, this



                                           7
Court must dismiss their claims for lack of standing. Lujan, 504 U.S. at 563 (in order

to establish injury to confer standing, the plaintiff must be among the injured)

(quoting Sierra Club v. Morton, 405 U.S. 727, 734 (1972)).

        Consequently, this Court dismisses all of Plaintiffs Simon’s and Fullerton’s

claims without prejudice. Additionally, because Plaintiff Simon is the only class

representative asserting claims based upon Michigan law, Plaintiffs’ claims asserting

violations of Michigan law are dismissed because the putative class claims cannot

proceed without a class representative, Wal-Mart Stores, 564 U.S. at 49; E. Tex. Motor

Freight Sys., 431 U.S. at 403 (1977), this claim cannot proceed.

   B.      Express Warranty Claims

        Turning now to the individual claims, this Court first analyzes the remaining

Plaintiffs’ contract claims.

        1. Scope of the Warranty

        Plaintiffs allege Defendants sold the Products with several express warranties

attached. [26] ¶¶ 140, 161, 179, 197, 215, 232, 249; [45] at 23–24. Defendants contest

the existence of some express warranties, challenge that they did not breach others,

and argue that Plaintiffs failed to state a claim for some of their express warranty

allegations. [38] at 8–15. This Court will consider these arguments in turn.

        As a threshold matter, the parties disagree about the applicable express

warranties. Defendants attempt to restrict Plaintiffs’ express warranty claims to the

Pyrex Limited Two-Year Warranty (the Limited Warranty). [38] at 8–9. The Limited

Warranty anticipates that the Products might experience thermal breakage and



                                           8
promises replacement if the Products break and the consumer followed Defendants’

usage instructions. Id. at 8–9, (Ex. A). 2 In contrast, Plaintiffs argue that other

express warranties also attached based upon Defendants’ representations to

consumers that the Products were high-quality, versatile, and safe to use in a variety

of settings. [45] at 23–24.

       Under New York, Illinois, Florida, Ohio, and Massachusetts law, an express

warranty includes “any affirmation of fact or promise made by the seller to the buyer

which relates to the goods and becomes part of the basis of the bargain . . . [or] [a]ny

description of the goods which is made part of the basis of the bargain.” N.Y. U.C.C.

Law § 2–313; 810 ILCS 5/2-313; FLA. STAT. § 672.313(1); OHIO REV. CODE § 1302.26;

MASS. GEN. LAWS ch. 106 § 2–313.

       Viewed in the light most favorable to Plaintiffs, Defendants’ representations

that the Products as currently manufactured are high-quality, versatile, and safe to

use in a variety of settings including high temperatures and sudden heat changes

could constitute an affirmation of fact or promise and/or a description of the goods

that is part of the basis of bargain. Therefore, Plaintiffs sufficiently allege breach of

express warranty beyond the Limited Warranty.                  This Court will now consider

Defendants’ challenges to the sufficiency of the individual express warranty claims.




2Because Plaintiffs reference Defendants’ Limited Warranty and instructions in their Complaint, [26]
¶¶ 87 n.53, 91, this Court may consider them without converting Defendants’ motion into a motion for
summary judgment. Wright v. Associated Ins. Co. Inc., 29 F.3d 1244, 1248 (7th Cir. 1994).

                                                 9
      2. Timeliness of Plaintiffs’ New York and Massachusetts Express Warranty
         Claims (Counts 2 and 7)

      Under New York and Massachusetts law, warranty claims must be asserted

within four years after the cause of action accrued. N.Y. U.C.C. § 2–725(1) (“An action

for breach of any contract for sale must be commenced within four years after the

cause of action has accrued.”); MASS. GEN. LAWS ANN. ch. 106 § 2–725(1) (same). A

cause of action accrues when the goods are tendered, not when the defect is

discovered. N.Y. U.C.C. § 2–725(2); MASS. GEN. LAWS ANN. ch. 106 § 2–725(2). While

certain exceptions exist, id., those exceptions do not apply here, Jackson v. Eddy’s LI

RV Ctr., Inc., 845 F. Supp. 2d 523, 532 (E.D.N.Y. 2012) (accrual of the plaintiff’s

claims may only be delayed when the warranty explicitly extends to future

performance and the nonbreaching party must wait until that performance occurs).

      Plaintiffs Slepian and Klein purchased the relevant Pyrex products more than

four years ago. [26] ¶¶ 95, 116. For that reason, Plaintiffs fail to allege that they

timely asserted their claims. See id. ¶¶ 133–34. Instead they argue Defendants’

actions tolled the statute of limitations, id., because Defendants allegedly concealed

the “true character, nature, and quality of soda lime Pyrex,” id. ¶ 133.           Yet

Defendants expressly disclosed on the Limited Warranty and safety instructions that

accompany all Pyrex products that Defendants’ Pyrex may shatter when exposed to

a sudden change in temperature. See, e.g., [38] (Exs. A-C).    And, as Plaintiffs also

note in their Complaint, public documents, which Plaintiffs could have discovered

with reasonable diligence, detail that Pyrex made from soda lime glass remained

more susceptible to shattering when exposed to sudden temperature changes. See,

                                          10
e.g., [26] ¶¶ 46, 59. Finally, mere silence or failure to disclose the complained of

wrongdoing remains, without more, insufficient to find Defendants actively concealed

the defect. Martin Hilti Family Tr. v. Knoedler Gallery, LLC, 137 F. Supp. 3d 430,

468 (S.D.N.Y. 2015). Thus, even construing the facts in the light most favorable to

Plaintiffs, Defendants’ actions fail to constitute fraudulent concealment thereby

equitably tolling the statute of limitations. Stat. Phone Philly v. NYNEX Corp., 116

F. Supp. 2d 468, 482–83 (S.D.N.Y. 2000); Abdallah v. Bain Cap. LLC, No. 12–12027–

DPW, 2013 WL 3491074, at *4 (D. Mass. July 9, 2013). Accordingly, this Court

dismisses Plaintiffs Slepian’s and Klein’s breach of express warranty claims under

New York and Massachusetts law as untimely.

      3. Florida Express Warranty Claims (Count 3)

      Defendants’ argue that Plaintiff Grau’s Florida express warranty claim fails to

allege a specific representation that she relied upon when purchasing the Products

as required to state a claim under Florida law. [38] at 12–13. Although the Florida

Uniform Sales Act casts doubt on whether reliance remains an element of a claim for

breach of express warranty, see FLA. STAT. § 672.313 n.3, Florida courts continue to

treat reliance as an essential element of a breach of express warranty claim, see, e.g.,

Martin v. SmithKline Beecham Corp., Case No. 06-80456-CIV-RYSKAMP/VITUNAC,

2006 WL 8433438, at *7 (S.D. Fla. Aug. 15, 2006); Thursby v. Reynolds Metals Co.,

466 So.2d 245, 250 (Fla. Dist. Ct. App. 1984). Therefore, this Court treats reliance as

an element of the claim under Florida law.




                                          11
      Plaintiff Grau, however, has not alleged what representations Defendants

made that she relied upon when purchasing her Pyrex. See [26] ¶¶ 99–102. Without

alleging reliance, Plaintiff Grau fails to sufficiently allege a claim for breach of

express warranty under Florida law. Martin, 2006 WL 8433438, at *7 (dismissing

the plaintiff’s express warranty claim because although the plaintiff alleged the

defendant made various representations to the general public, “[n]owhere [did she]

allege that she purchased or ingested Wellbutrin because she acted in reliance on an

advertisement or representation by [the defendant]”) (emphasis in original). As such,

this Court grants without prejudice Defendants’ motion to dismiss her claim.

      4. Ohio Express Warranty Claim (Count 6)

      Defendants next argue that Plaintiff Schutte’s express warranty claims are

deficient because she failed to allege how she gave Defendants notice prior to filing

suit. [38] at 13. Under Ohio law, “the buyer must within a reasonable time after he

discovers or should have discovered any breach notify the seller of breach or be barred

from any remedy.” OHIO REV. CODE § 1302.65(C)(1). Plaintiff Schutte concedes she

did not provide Defendants pre-suit notice. [45] at 25–26. Rather, she argues that

no notice obligation exists because Defendants already knew of the defect and, thus,

they already knew they were in breach.          Id.   But, even if Defendants have

independent knowledge of their breach, a plaintiff must still provide pre-litigation

notice. St. Clair v. Kroger Co., 581 F. Supp. 2d 896, 902 (N.D. Ohio 2008). Ohio law

imposes this requirement not only to inform the defendant of the breach, but also to

provide the parties an opportunity to resolve their claims and avoid litigation



                                          12
altogether by curing the defect. Id. at 903. For this reason, Defendants’ motion to

dismiss Plaintiff Schutte’s express warranty claims is granted with prejudice.

      5. Breach of the Limited Warranty for Plaintiffs’ Illinois Claim (Count 5)

      As to Plaintiff Cashmore’s breach of the Limited Warranty claim, Defendants

argue her claim should be dismissed for her failure to fulfill her obligations under the

Limited Warranty, which required her to request a replacement. [38] at 10. Plaintiff

Cashmore, however, counters that the Limited Warranty’s sole remedy—to replace

the Products with new Pyrex also made from soda lime glass—fails its essential

purpose and/or is unconscionable because the new Product will suffer from the same

latent defect. [26] ¶¶ 151–53.

      Under Illinois law, a warranty term may be unenforceable when the warranty

is unconscionable. Stavropoulos v. Hewlett-Packard Co., No. 13 C 5084, 2014 WL

2609431, at *2–*4 (N.D. Ill. June 9, 2014). If the warranty term is unenforceable,

then compliance with that term is unnecessary. Id. In this case, Plaintiff Cashmore

alleged that the Products contain a latent defect that Defendants knew of when they

sold the Products. [26] ¶¶ 5, 9, 69–70. Moreover, she further alleges that her only

remedy under the Limited Warranty would be to receive another Product containing

the same latent defect, which is no remedy at all. Id. ¶¶ 151–52. As such, Plaintiff

Cashmore has sufficiently stated a claim for procedural unconscionability thus

making the Limited Warranty’s terms unenforceable.           Stavropoulous, 2014 WL

2609431, at *2–*4. Therefore, Plaintiff Cashmore’s allegations remain sufficient to




                                          13
sustain a breach of contract claim under the Limited Warranty, even though she did

not request a replacement.

   C.      Implied Warranty Claims

        Plaintiffs also allege violations of various implied warranty laws. [26] ¶¶ 265–

345. They allege that the Products are not fit for use as versatile bakeware. Id.

Defendants present multiple arguments as to why Plaintiffs’ implied warranty claims

should be dismissed. [38] at 17–21.

        First, they argue that all of Plaintiffs’ claims should be summarily dismissed

because they fail to allege the Products do not perform as reasonably expected. Id. at

18–19. In this case, though, Plaintiffs sufficiently alleged facts that a consumer might

reasonably expect the Products to withstand sudden temperature changes better

than they currently do. Plaintiffs allege that borosilicate Pyrex has a long history

with consumers. [26] ¶¶ 2–3, 64–66 (noting manufactures have advertised Pyrex to

consumers for over 100 years). Plaintiffs also note Defendants, and Corning before

them, advertised Pyrex as uniquely versatile and able to withstand sudden and

extreme changes in temperature. Id. ¶¶ 64–66 (previous advertisements marketed

Pyrex as suitable from “ice-box to oven” and “oven to ice-box” and that Pyrex could be

used to mix, bake, and serve all in the same dish). Based upon Plaintiffs’ allegations

including the nature of Pyrex’s extensive consumer history, the fact that the Products

continue to be sold under the Pyrex name, are still marketed as “versatile” and “safe,”

and that Defendants fail to note on the Products or in advertisements that the

Products are now made with a less thermal resistant glass, id. ¶¶ 63–71, Plaintiffs



                                           14
have sufficiently alleged facts plausibly showing that the Products do not perform as

reasonably expected.    This Court next turns to Defendants’ specific arguments

regarding the various state implied warranty claims.

      1. Timeliness of New York and Massachusetts Implied Warranty Claim
         (Counts 8 and 13)

      Defendants argue that the New York and Massachusetts claims for breach of

implied warranty are untimely. [38] at 20. As this Court explained earlier, under

New York and Massachusetts law, warranty claims must be asserted within four

years after the cause of action accrued. N.Y. U.C.C. § 2–725(1); MASS. GEN. LAWS

ANN. ch. 106 § 2–725(1). Plaintiff Slepian’s and Plaintiff Klein’s implied warranty

claims accrued more than four years ago and are thus time-barred. Accordingly,

Defendants’ motion to dismiss Counts 8 and 13 is granted.

      2. Failure to Plead Privity for Plaintiffs Florida, Illinois, and Ohio (Counts 9,
         11, and 12)

      Defendants next argue that Plaintiff Grau’s, Plaintiff Cashmore’s, and

Plaintiff Schutte’s respective Florida, Illinois, and Ohio implied warranty claims

should be dismissed for lack privity.    [38] at 20–21.     Defendants contend that

Plaintiffs have not and cannot allege privity because they purchased the Products

from various retailers rather than directly from Defendants. Id. Plaintiff Grau,

Plaintiff Cashmore, and Plaintiff Schutte concede they lack privity with Defendants

but counter that their claims should be exempted from this requirement because they

were the intended third-party beneficiaries and because Defendants dealt directly

with consumers. [45] at 14–16.



                                         15
      Under Illinois law, privity constitutes an essential prerequisite to state a claim

for economic damages based upon a breach of implied contract. Voelker v. Porsche

Cars N. Am., Inc., 353 F.3d 516, 525 (7th Cir. 2003) (affirming the district court’s

dismissal of a consumer’s breach of implied warranty claims for lack of privity with

the manufacturer). An exception to this general rule exists, however, when the

manufacturer and the consumer had a direct relationship, or when the manufacturer

knew the identity, purpose, and requirements of the seller’s customer and delivered

the goods to meet those requirements. Chi. Heights Venture v. Dynamit Nobel of Am.,

Inc., 575 F. Supp. 214, 219 (N.D. Ill. 1983) (citing Frank’s Maint. & Eng’g, Inc., v. C.A.

Roberts Co., 408 N.E.2d 403, 412 (Ill. App. Ct. 1980)).

      Here, Plaintiff Cashmore has not sufficiently alleged facts showing a direct

relationship under Illinois law. While Plaintiffs generally alleges Defendants made

representations and advertisements that were directed at consumers, [26] ¶¶ 63–71,

Plaintiff Cashmore has not alleged any information establishing a direct relationship,

[26] ¶¶ 109–12. For example, she has not alleged: any direct communications with

Defendants or their agents prior to purchasing the Products, facts showing that

Defendants took unique steps to create the Product for her needs or remedy the defect

for her needs, or that Defendants were aware that Plaintiff Cashmore was Walmart’s

ultimate customer. See Abco Metals Corp. v. J.W. Imp. Co., Inc., 560 F. Supp. 125,

128 (N.D. Ill. 1982) (outlining the factors that create a direct relationship). Without

more, her implied warranty claim cannot proceed. Sadler v. Pella Corp., 146 F. Supp.




                                           16
3d 734, 749 (D.S.C. 2015) (applying Illinois law).       For these reasons, Plaintiff

Cashmore’s Illinois implied warranty claim is dismissed with prejudice.

      This Court now turns to Plaintiff Grau’s breach of implied warranty claim.

Florida law also strictly requires privity to sustain a claim of breach of implied

warranty. Garcia v. Kashi Co., 43 F. Supp. 3d 1359, 1388 (S.D. Fla. 2014). The privity

requirement extends to consumer claims even when the manufacturer directly

markets its products to consumers. See id. (dismissing consumer claims for breach

of implied warranty against cereal manufacturers who also marketed and advertised

the cereal products); Hill v. Hoover Co., 899 F. Supp. 2d 1259, 1267 (N.D. Fla. 2012)

(dismissing a consumer’s claims against a manufacturer when she “failed to allege

that she purchased the Steam Vac directly from the Defendants, but rather,

specifically alleged that she purchased the Steam Vac from a third-party retailer”).

Here, Plaintiff Grau alleged that she purchased the Product from Target rather than

Defendants. [26] ¶ 99. Therefore, she fails to allege privity and, by extension, fails

to state a claim for breach of implied warranty. Her claim is, thus, dismissed with

prejudice.

      Finally, Ohio law also requires privity of contract to state a claim for breach of

implied warranty. Traxler v. PPG Indus., Inc., 158 F. Supp. 3d 607, 620 (N.D. Ohio

2016). Ohio courts have also declined to recognize an exception to this requirement

for intended beneficiaries of a manufacturer’s agreement with a retailer given the

Ohio Supreme Court’s “unequivocal language” that privity is required to maintain an

implied warranty claim. McKinney v. Bayer Corp., 744 F. Supp. 2d 733, 757–58 (N.D.



                                          17
Ohio 2010) (citing Curl v. Volkswagen of Am., Inc., 871 N.E.2d 1141, 1147 (Ohio

2007)). Despite the privity requirement, Plaintiff Schutte pled that she purchased

the Products from Kroger. [26] ¶ 113. This Court, thus, grants with prejudice

Defendants’ motion to dismiss Plaintiff Schutte’s claim for breach of implied

warranty.

        Because this Court has dismissed all of Plaintiffs’ Implied Warranty claims,

this Court need not evaluate Defendants’ further arguments that Plaintiffs Slepian’s

and Klein’s claims are defective because they misused their Products, and that

Plaintiff Slepain’s and Plaintiff Schutte’s claims failed to plead notice.

   D.      Magnuson-Moss Warranty Act Claims (Count 1)

        Defendants argue that where Plaintiffs’ state warranty claims fail, so too do

their Magnuson-Mass Warranty Act (MMWA) claims. [38] at 15–16. This Court

agrees. The Act provides federal jurisdiction for plaintiffs to assert warranty claims

but does not provide substantive rights. See IWOI, LLC v. Monaco Coach Corp., 581

F.Supp.2d 994, 999 (N.D. Ill. 2008). Therefore, if a plaintiff’s state law warranty

claim is insufficient, her MMWA claim must also be dismissed. See, e.g., McKee v.

Gen. Motors, 376 F. Supp. 3d 751, 760 (E.D. Mich. 2019) (“The MMWA lacks

substantive requirements but provides a federal remedy for breach of warranties

under state law. Thus, ‘the applicability of the [MMWA] is directly dependent [sic]

upon a sustainable claim for breach of warranty.’”) (alternation in original) (quoting

Wozniak v. Ford Motor Co., 2:17-cv-12794, 2019 WL 108845, at *3 (E.D. Mich. Jan. 4,




                                           18
2019)).   Thus, Plaintiffs MMWA claims rise and fall with their state law warranty

claims.

   E.      Plaintiffs’ Common Law Contract Claims (Count 15)

        Plaintiffs assert a generalized common law contract claim should this Court

dismiss their UCC-based warranty claims. [26] ¶¶ 352–60. This claim fails as a

matter of law. Whenever a provision of the UCC applies to the parties’ claims, then

the UCC displaces common law claims. Crawford Supply Grp., Inc. v. Bank of Am.,

N.A., 829 F. Supp. 2d 636, 645 (N.D. Ill. 2011) (the UCC displaces the common law

whenever a provision of the UCC governs the dispute); Landtek Grp., Inc., v. N. Am.

Specialty Flooring, Inc., CV 14–1095 (SJF) (AKT), 2016 WL 11264722, at *36

(E.D.N.Y. Aug. 12, 2016) (the UCC displaced common law warranty claims); see also

810 ILCS 5/1–103(b) (if a particular provision of the UCC governs an issue, it will

displace the common law); OHIO REV. CODE § 1301.103(B) (same); MICH. COMP. LAWS

§ 440.1103(2) (same); FLA. STAT. § 671.103 (same); NY UCC § 1-103 (same); MASS.

GEN. LAWS ch. 106 § 1-103 (same). As relevant here, the UCC expressly governs the

sale of goods, JOHN BOURDEAU, ET AL., 67 AM. JUR. 2D SALES § 3 (2d ed. 2019), and,

thus, displaces the common law. Furthermore, Plaintiffs fail to provide any authority

as to why the UCC does not apply to their claims. [45] at 18. For this reason, this

Court dismisses Plaintiffs’ common law contract claim without prejudice.

   F.      Plaintiffs’ Consumer Protection Claims

        Unlike Plaintiffs’ contract claims, which are based upon Defendants’

representations, Plaintiffs assert claims for violations of various consumer protection



                                          19
statutes based upon Defendants’ alleged omission on the Products and in advertising

that the Products are now made from a less heat resistant glass. 3 [26] ¶¶ 364, 372–

374, 387, 395, 408–09, 424, 439, 451, 460; [45] at 6–10. Defendants advance two

arguments arguing that this Court should summarily dismiss Plaintiffs’ consumer

protection claims. [38] at 25–28. This Court finds neither persuasive.

        1. Defendants’ Express Disclosure of the Defect

        Defendants first contend that Plaintiffs’ consumer protection claims must be

summarily dismissed because Defendants expressly disclosed that the Products may

experience thermal breakage in the Products’ Limited Warranty and user

instructions.      [38] at 25–27.         Even so, Plaintiffs allege that Defendants gave

conflicting instructions and representations that were likely to confuse a reasonable

consumer. [26] ¶ 91; [45] at 2, 5–6. This Court finds Plaintiffs’ allegations sufficient

to state a claim for consumer deception.

        For example, in Marty v. Anheuser-Busch Companies, LLC, the court found the

plaintiffs successfully stated a claim under Florida’s consumer protection statute

based in part upon conflicting statements that could plausibly confuse a reasonable

consumer. 43 F. Supp. 3d 1333, 1342 (S.D. Fla. 2014). In that case, the plaintiffs

purchased Beck’s Beer believing it was brewed in Germany. Id. at 1336. Although


3 Although some of the facts pled in the Complaint allege consumer deception based upon Defendants’
representations as well as omissions, see, e.g., [26] ¶ 372, in their Opposition, Plaintiffs do not respond
to Defendants’ argument that their claims based on affirmative statements had to meet the
requirements under Federal Rule 9(b). [45] at 6–10. Instead they characterize their claims as solely
based upon a theory of fraudulent omission. Id. For this reason, as to the current motions, Plaintiffs
have waived any argument that their consumer protection claims are also based upon Defendants’
affirmative representations.    See Palmer v. Marion Cty., 327 F.3d 588, 597–98 (7th Cir. 2003)
(determining plaintiff abandoned a claim when he failed to raise it in his opposition to summary
judgment).

                                                   20
the beer’s packaging explicitly stated it was brewed in St. Louis, MO and that it was

a “Product of the USA,” the plaintiffs nevertheless argued that consumers were

confused.   Id. at 1340–42. The plaintiffs pointed out that the beer was previously

brewed in Germany and that the defendants’ advertising frequently mentioned the

beer’s German heritage. Id. Thereby, the court found the plaintiffs had plausibly

stated a claim for consumer deception despite the defendants’ express disclosure. Id.

      So too in this case, Plaintiffs allege that: Defendants continue to market their

Products under the longstanding Pyrex name; that they fail to expressly state the

Products are now made with a less thermal resistant form of glass; that when they

do address the material change on an FAQ, Defendants fail to explain the defect and

represent generally that soda lime glass provides the same high-quality performance

as borosilicate and that the Products are versatile and dishwasher, refrigerator,

microwave, preheated oven safe. [26] ¶¶ 5–9, 67–70, 90. These allegations are

sufficient to state a claim that a reasonable consumer may be misled into believing

the Products are safer, more versatile, and more resistant to thermal breakage than

they are, even in spite of Defendants’ warning.

      2. Plaintiffs’ Failure to Plead Fraud with Particularity

      Defendants also argue that all of Plaintiffs’ state consumer fraud claims should

be dismissed for failure to comply with the heightened pleading standard under

Federal Rule of Civil Procedure 9(b). [38] at 27–28. This Court disagrees for several

reasons.    First, contrary to Defendants’ assertion, the various state consumer

protection laws implicated here do not require Plaintiffs to meet the Rule 9(b)



                                         21
heightened pleading standard. For example, in Florida, the Deceptive and Unfair

Trade Practices Act “was enacted to provide remedies outside the reach of common

law torts such as fraud, and therefore, the plaintiff need not prove the elements of

fraud to sustain an action under the statute.” Galstaldi v. Sunvest Cmty. USA, LLC,

637 F. Supp. 2d 1045, 1058 (S.D. Fla. 2009) (internal quotation marks omitted)

(quoting Florida v. Tenet Healthcare Corp., 420 F. Supp. 2d 1288, 1310 (S.D. Fla.

2005)). Similarly, Plaintiffs do not need to meet Rule 9(b)’s requirements to state a

claim under the Illinois Consumer Fraud and Deceptive Business Practices Act.

Windy City Metal Fabricators & Supply, Inc. v. CIT Tech. Fin. Serv., Inc., 536 F.3d

663, 670 (7th Cir. 2008).

      Besides, Plaintiffs base their consumer protection claims upon a fraudulent

omission theory. [26] ¶¶ 5, 8, 39, 41, 70; [45] at 6–10. The standard to state a

fraudulent omission claim under Rule 9(b) is more relaxed than the typical fraud

claim. McKee, 376 F. Supp. 3d at 760–61. To plead fraudulent omission, Plaintiffs

must allege details regarding the who, what, when, where, and how. Id. Here,

Plaintiffs allege those details by asserting that Defendants, since switching to soda

lime glass, failed to disclose to consumers, either on the Products or in marketing

campaigns, that the Products were made from an allegedly lower quality glass. [26]

¶¶ 5, 8, 39, 41, 65, 70. These allegations remain sufficient to state a claim for

fraudulent omission.

      Defendants also allege various pleading defects as to particular consumer

protection statutes. This Court will now address these arguments in turn.



                                         22
      3. Timeliness of Plaintiffs’ New York Claims (Counts 16 and 17)

      Corelle argues that Plaintiff Slepian’s consumer fraud claims are untimely.

[38] at 29. “Claims brought under New York General Business Law §§ 349 and 350

are subject to a three-year statute of limitations.” Martin Hilti Family Tr., 137 F.

Supp. 3d at 466; NY CPLR § 214(2). The cause of action begins to accrue at the time

Plaintiffs purchased the inherently defective Products. Gould v. Helen of Troy Ltd.,

16 Civ 2033 (GBD), 2017 WL 1319810, at *3 (S.D.N.Y. March 30, 2017). Plaintiff

Slepian purchased the Products in 2013. [26] ¶ 95. Her claims, then, are time-barred

as she purchased her Pyrex product more than three years ago. Thus, this Court

grants Defendants’ motion to dismiss Counts 16 and 17.

      4. Failure to Plead the Elements of the Ohio Consumer Sales Practices Act
         (Count 22)

      Defendants argue that Plaintiff Schutte’s claim under the Ohio Consumer

Sales Practices Act (OCSPA) fails to allege facts showing that Defendants had prior

notice that their specific actions were deceptive or unconscionable. [38] at 33 n.18.

Ohio courts articulated:

             To adequately plead prior notice under O.R.C. §
             1345.09(B), plaintiff must allege either that a specific rule
             or regulation has been promulgated by                     the
             Ohio Attorney General       under R.C.     1345.05       that
             specifically characterizes the challenged practice as unfair
             or deceptive, or that an Ohio state court has found the
             specific practice either unconscionable or deceptive in a
             decision open to public inspection.




                                          23
Pattie v. Coach, Inc., 29 F. Supp. 3d 1051, 1055 (N.D. Ohio 2014) (internal

punctuation and quotation marks omitted) (quoting Johnson v. Microsoft Corp., 802

N.E.2d 712, 720 (Ohio Ct. App. 2003)).

      To fulfill the notice requirement, Plaintiff Schutte cites a section of Ohio’s

Administrative Code that generally prohibits misleading representations. [26] ¶ 442.

But generic provisions are not enough because Plaintiff Schutte must identify a

substantially similar act or practice which the Ohio Attorney General or an Ohio court

previously declared deceptive. Id. at 1055–56 (citing Marrone v Phillip Morris USA,

Inc., 850 N.E.2d 31, 36 (Ohio 2006)). The generic provision Plaintiff Schutte cites

“does not refer to any particular act or practice” such as a substantially similar

conduct taken within the same industry. Marrone, 850 N.E.2d at 36 (rejecting the

plaintiff’s assertion that a generic rule provided prior notice because permitting a

generic rule to suffice “would allow any previous determination of a deceptive act or

practice to qualify as prior notice for any subsequent alleged deceptive act or

practice”) (emphasis in original). Because Plaintiff Schutte failed to allege Defendant

had prior notice that its actions were deceptive as required under the OCSPA, this

Court dismisses her OCSPA claim.

      5. Ohio Deceptive Trade Practices Act (Count 23)

      Plaintiff Schutte’s claim under the Ohio Deceptive Trade Practices Act

(ODTPA) also fails. While the Ohio Supreme Court has not addressed the question

of whether consumers have standing to assert claims under the ODTPA, the “vast

majority of federal courts and all lower [Ohio] state courts to address the issue have



                                          24
concluded that relief under the DTPA is not available to consumers.” Phillips v.

Philips Morris Companies Inc., 290 F.R.D. 476, 482 (N.D. Ohio 2013). Thus, this

Court finds that Plaintiff Schutte, as a consumer, does not have standing to assert

this claim and dismisses Count 23.

      6. Failure to Plead Reliance or Causation for Plaintiffs’ New York, Florida,
         Illinois, and Ohio Consumer Fraud Claims (Counts 16–23)

      Defendants seek dismissal of Plaintiffs’ New York, Florida, Michigan, Illinois,

and Ohio consumer protection claims because Plaintiffs failed to identify any specific

representation they relied upon when purchasing the Products, thereby leading to

their injury. [38] at 28–29; [6] ¶¶ 92–115. Because this Court already dismissed

Plaintiffs’ New York, Michigan, and Ohio consumer fraud claims on other grounds,

this Court will only consider Plaintiffs’ Florida and Illinois claims.

      Defendants argue that Plaintiffs’ claims fail to identify a specific

representation they relied upon to their detriment in purchasing the Products. [38]

at 28–29. Typically, to state this type of claim, a plaintiff must allege the specific

representation the defendant made upon which he or she relied.            Berenguer v.

Warner-Lambert Co., No. 02-05242, 2003 WL 24299241, at *2 (Fla. Cir. Ct. July 31,

2003) (analyzing claims under the Florida Deceptive and Unfair Trade Practices Act);

Oliveira v. Amoco Oil Co., 776 N.E.2d 151, 164 (Ill. 2002) (analyzing claims under the

Illinois Consumer Fraud and Deceptive Business Practices Act).

      Yet Defendants misunderstand Plaintiffs’ allegations. For their consumer

protection claims, Plaintiffs state they were harmed by Defendants’ omission rather

than any representation. [26] ¶¶ 5, 8, 39, 41, 70; [45] at 6–10. Plaintiffs further pled

                                           25
that had they been “aware of the Defect” [i.e. that the Product was made from soda

lime glass which is more susceptible to shattering], they “would not have purchased

or used Pyrex.” Id. ¶¶ 98, 102, 112, 115, 118. These allegations suffice to state a

claim of consumer deception based upon fraudulent concealment. See, e.g., Pappas v.

Pella Corp., 844 N.E.2d 995, 1004 (Ill. App. Ct. 2006) (reversing the trial court’s

dismissal of claims under the Illinois Consumer Fraud Act when “[i]n, effect,

plaintiffs allege[d] they relied on [the defendant’s] concealment by silence”). In sum,

this Court denies Defendants’ motion to dismiss Plaintiffs’ Florida and Illinois

consumer fraud claims based upon a theory of fraudulent concealment.

      7. Failure to Allege Future Harm under the Illinois Uniform Deceptive Trade
         Practices Act (Count 21)

      Plaintiff Cashmore seeks injunctive relief against Defendants under the

Illinois Uniform Deceptive Trade Practices Act (UDTPA). [26] ¶ 434. The UDTPA is

designed to enjoin trade practices that are deceptive or confusing to consumers. 815

Ill. Comp. Stat. 510/2; see also Popp v. Cash Station, Inc., 613 N.E.2d 1150, 1156 (Ill.

App. Ct. 1992) (“The purpose of the DTPA is the enjoining of trade practices which

confuse or deceive the consumer.”) (internal quotation marks omitted). A claim is

proper under the UDTPA when the plaintiff alleges facts showing a likelihood of

future damage. Aliano v. Louisville Distilling Co., 115 F. Supp. 3d 921, 928 (N.D. Ill.

2015) (citing Robinson v. Toyota Motor Credit Corp., 735 N.E.2d 724, 735 (Ill. App.

Ct. 2000)). Defendants contend that given that Plaintiff Cashmore is now aware the

Products are manufactured with soda lime glass, she is unlikely to succumb to future

harm by purchasing the Products again. [38] at 30. In fact, she even alleges that had

                                          26
she known of the defect when she purchased the Products, she would have taken a

different course of action. [26] ¶ 430 (alleging that had Plaintiff Cashmore “known of

the serious safety risk and/or the Defect in Pyrex, [she] would not have purchased

Pyrex, or else would have paid substantially less for it”). Therefore, Defendants argue

that she is at no risk of continuing to be fooled by Defendants’ allegedly deceptive

conduct.

      This Court finds Defendants’ argument persuasive. See Howard v. Chicago

Transit Auth., 931 N.E.2d 292, 299 (Ill. App. Ct. 2010). Indeed, the UDTPA’s future

harm requirement frequently proves problematic for plaintiffs asserting consumer

claims. Aliano, 115 F.Supp.3d at 928 (noting that the problem in most consumer

actions under the act “is the inability to allege facts indicating the likelihood of

damage in the future”) (internal punctuation omitted) (quoting Howard, 931 N.E.2d

at 299). This Court concludes that Plaintiff Cashmore has failed to adequately plead

a likelihood of future injury. For that reason, this Court dismisses Count 21.

      8. Failure to Allege a Violation of Massachusetts Consumer Protection Law
         (Count 24)

      Plaintiffs allege violations of Mass Gen. Laws ch. 93A based upon the

allegations of Plaintiff Klein. [26] ¶¶ 456–66. To state a clai m sounding in fraud

under Mass Gen. Laws ch. 93A, a Plaintiff must meet the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b). Rick v. Profit Mgmt. Assoc.,

Inc., 241 F. Supp. 3d 215, 225 (D. Mass. 2017). As discussed previously, however,

Plaintiff Klein met this standard as to her theory of fraudulently omission. For this




                                          27
reason, this Court denies Defendants’ motion to dismiss Plaintiff Klein’s claim under

Mass Gen. Laws ch. 93A.

   G.       Unjust Enrichment (Count 14)

        Plaintiffs assert a generalized unjust enrichment claim.       [26] ¶¶ 346–51.

Plaintiffs state they bring this claim in the alternative should their other claims not

be governed by contract law. Id. ¶ 347. To support this claim, Plaintiffs assert

Defendants unjustly received a benefit when Plaintiffs purchased the defective

Products. Id. ¶¶ 348–50. For their part, Defendants argue that some of these claims

are time-barred and that many of these claims are improper for other reasons. [38]

at 21–24.

        In order to analyze this claim, this Court looks to Illinois choice-of-law

principles to determine the applicable substantive law to Plaintiffs’ claims. Siegel v.

Shell Oil Co., 256 F.R.D. 580, 585 (N.D. Ill. 2008), aff'd, 612 F.3d 932 (7th Cir. 2010).

Illinois uses the “most significant relationship test.” Id. Under this test, the location

of the injury controls unless Illinois has a more significant relationship. Adkins v.

Nestle Purina PetCare Co., 973 F. Supp. 2d 905, 914 (N.D. Ill. 2013). In this case, the

state where the consumer lives, purchased the products, and was injured has the

more significant relationship to the claims and govern Plaintiffs’ claims. Id. Thus,

this Court will evaluate each Plaintiff’s claims based upon where she suffered an

injury.




                                           28
      1. Plaintiffs’ Claims are Duplicative of Other Claims at Law

      Defendants argue that Plaintiffs Slepian’s, Grau’s, Cashmore’s, and Klein’s

unjust enrichment claims should be dismissed as improperly duplicative of their

contract and consumer protection claims.       [38] at 22–23.    This Court evaluates

Plaintiffs claims in turn.

      As to Plaintiff Slepian, under New York law, claims for unjust enrichment may

not proceed as a “catchall cause of action.” Corsello v. Verizon N. Y., Inc., 967 N.E.2d

1177, 1185 (N.Y. 2012). Instead the claim is “available only in unusual situations

when, though the defendant has not breached a contract nor committed a recognized

tort, circumstances create an equitable obligation running from the defendant to the

plaintiff.” Id. Although Plaintiff Slepian asserts that her claims are not duplicative,

[26] ¶ 347, this argument rings hollow, Buonasera v. Honest Co., Inc., 208 F. Supp.

3d 555, 568 (S.D.N.Y. 2016). She asserts not only contract claims but also tort

consumer protection claims, both of which rely upon the same underlying facts as her

unjust enrichment claim. Id. Furthermore, Plaintiff Slepian failed to plead any facts

supporting a theory that a quasi-contractual relationship existed between her and

Defendants. See [26] ¶¶ 346–51. Instead she nakedly asserts that this claim is

presented in the alternative. Id. ¶ 347. Thus, even viewing the Complaint in the

light most favorable to her, Plaintiff Slepian’s unjust enrichment claim is duplicative.

Accordingly, this Court grants Defendants’ motion to dismiss Plaintiff Slepian’s

unjust enrichment claim with prejudice.




                                          29
      Relatedly, under Florida law, unjust enrichment, as an equitable remedy, is

available only when the plaintiff does not have a remedy at law available. Am. Honda

Motor Co., Inc. v. Motorcycle Info. Network, Inc., 390 F.Supp.2d 1170, 1178 (M.D. Fla.

2005) (to state a claim for unjust enrichment “a party must allege that no adequate

legal remedy exists”).     And although unjust enrichment may be pled in the

alternative, “where the unjust enrichment claim relies upon the same factual

predicates as plaintiff’s legal causes of action, it is not a true alternative theory of

relief,” and must be dismissed. Koski v. Carrier Corp., 347 F.Supp.3d 1185, 1196

(S.D. Fla. 2017) (quoting Licul v. Volkswagen Grp. of Am., Inc., No. 13–61686–CIV,

2013 WL 6328734, at *7 (S.D. Fla. Dec. 5, 2013)).

      Here, Plaintiff Grau’s unjust enrichment claims rest upon the same factual

allegations as her contract and consumer deception claims, namely that Defendants

fraudulently marketed the Products as versatile and safe without disclosing the

Products were made from inferior soda lime glass, see [26] ¶¶ 99–102, 346–350, and

that she paid more than she otherwise would have if Defendants had not concealed

that the Products are now made from soda lime glass, id. ¶¶ 102, 349–50. Because

her unjust enrichment claim relies upon the same factual predicate as her legal

causes of action, her claim must be dismissed. Koski, 347 F. Supp. 3d at 1196

(dismissing consumer claims for unjust enrichment under Florida law when the

plaintiffs alleged warranty claims and claims under the FDUTPA). Therefore, this

Court grants with prejudice Defendants’ motion to dismiss Plaintiff Grau’s unjust

enrichment claim.



                                          30
      Turning to Plaintiff Klein’s claims, Massachusetts law likewise does not permit

claims for unjust enrichment when Plaintiffs have an adequate remedy at law.

Santagate v. Tower, 833 N.E.2d 171, 176 (Mass. App. Ct. 2005). Indeed, under

Massachusetts law, unjust enrichment “serves only as an equitable stopgap for

occasional inadequacies in contractual remedies at law.” O’Hara v. Diageo-Guinness,

USA, Inc., 306 F. Supp. 3d 441, 466 (D. Mass. 2018) (quoting Shaulis v. Nordstrom,

Inc., 865 F.3d 1, 16 (1st Cir. 2017)).

      As relevant here, Massachusetts courts consider claims for violations of

Massachusetts consumer protection law an adequate remedy at law. O’Hara, 306

F.Supp.3d at 466. Furthermore, the fact that Plaintiffs may not prevail on their

contract claims does not mean that they do not have an adequate remedy at law.

Shaulis, 865 F.3d at 16 (“It is the availability of a remedy at law, not the viability of

that remedy, that prohibits a claim for unjust enrichment.”). For these reasons, this

Court grants with prejudice Defendants’ motion to dismiss Plaintiff Klein’s unjust

enrichment claim.

      Finally, this Court examines Plaintiff Cashmore’s unjust enrichment claim

under Illinois law. Unlike claims under New York, Florida, and Massachusetts law,

under Illinois law, a claim for unjust enrichment may be asserted alongside other

claims in tort, contract, or statute. Muir v. Nature’s Bounty, Inc., No. 15 C 9835, 2017

WL 4310650, at *6 (N.D. Ill. Sept. 28, 2017) (citing Cleary v. Phillip Morris, 656 F.3d

511, 517 (7th Cir. 2011)). In such situations, the claim for unjust enrichment will

naturally stand or fall with the related claim(s). Id. In this case, this Court declined



                                           31
to dismiss Plaintiff Cashmore’s Illinois Consumer Fraud Act claim. Accordingly, just

as her consumer fraud claim survived dismissal, so does Plaintiff Cashmore’s unjust

enrichment claim.

      2. Failure to Establish a Direct Relationship with Defendants under Ohio Law

      Defendants seek dismissal of Plaintiff Schutte’s Ohio unjust enrichment claim

because she has not pled facts showing that she directly purchased Pyrex from

Corelle. [38] at 24. Under Ohio law, unjust enrichment is not intended to compensate

the plaintiff for damages lost, but rather to restore the benefit she conferred on the

defendant. Johnson v. Microsoft Corp., 834 N.E.2d 791, 799 (Ohio 2005).

      In this case, Plaintiff Schutte alleges she purchased “several new Pyrex bowls

from a Kroger store in Ohio.” [26] ¶ 113. By contrast, she does not allege that she

ever purchased Pyrex directly from Defendants. See id. ¶¶ 113–15. But the “Ohio

Supreme Court has held that in order for a plaintiff to confer a benefit on a defendant,

an economic transaction must exist between the parties.” Caterpillar Fin. Servs.

Corp. v. Harold Tatman & Son’s Enter., Inc., 50 N.E.3d 955, 967 (Ohio Ct. App. 2015).

Ohio courts, therefore, dismiss unjust enrichment claims when the plaintiff did not

directly purchase the goods or services from the defendant. Id. Here, Plaintiff

Schutte has failed to allege any facts suggesting that her purchase conferred a benefit

on Defendants. [26] ¶¶ 113–15. For that reason, this Court grants Defendants

motion to dismiss Plaintiff Schutte’s unjust enrichment claim without prejudice.

Plaintiff Schutte may reassert this claim if she can allege facts showing that

Defendants financially profited from this transaction.



                                          32
        In conclusion, this Court grants Defendants’ motion to dismiss Count 14 with

prejudice except as it relates to Plaintiff Cashmore’s claim.

   H.      Defendants’ Motion to Strike the Class Allegations from the Compliant

        Defendants finally request this Court strike Plaintiffs’ nationwide class

allegations asserting MMWA claims and common law contract claims (Counts 1 and

15). [38] at 30–33. Plaintiffs also assert nationwide claim for unjust enrichment

(Count 14). [26] ¶¶ 346–51. Defendants argue these claims are fatally deficient

because the difference in each state’s law makes the claims unsuitable for class

treatment. [38] at 30–33.

        To begin, this Court notes that district courts enjoy “’broad discretion to

determine whether certification of a class-action lawsuit is appropriate.’” Arreola v.

Godinez, 546 F.3d 788, 794 (7th Cir. 2008) (quoting Chavez v. Ill. State Police, 251

F.3d 849, 859 (7th Cir. 2001)). Courts may strike class allegations at the pleading

stage when the “dispute is not factual and discovery is unnecessary to resolve it.”

Miles v. Am. Honda Motor, Co., Inc., Case No. 17 C 4423, 2017 WL 4742193 at *5

(N.D. Ill. Oct. 19, 2017) (citing Cholly v. Uptain Grp., Inc., 2015 WL 9315557, at *3

(N.D. Ill. Dec. 22, 2015)).

        Here, Corelle identifies substantial differences among state law that cannot be

cured by fact discovery because certification requires extensive analysis of state law

variations, not the application of disputed facts. [38] at 30–33. Corelle argues that

variations in notice, privity, reliance, and statutes of limitations for the warranty

laws of the six states where the seven named Plaintiffs reside necessitate striking



                                          33
those allegations from the complaint. Id. at 31 n. 16.      Defendants also identify

variations in Plaintiffs’ common law breach of warranty and contract claims. Id.

      Defendants concerns are merited. As multiple courts in the Seventh Circuit

have commented, district courts remain reluctant to manage nationwide classes for

these types of claims. In re Aqua Dots Prod. Liab. Litig., 270 F.R.D. 377, 386 (N.D.

Ill. 2010) (“[T]he law of unjust enrichment varies too much from state to state to be

amenable to national or even to multistate class treatment.”); Muir, 2017 WL

4310650, at *8 (citing In re Sears, Roebuck & Co. Tools Mktg. & Sales Practices Litig.,

Nos. 05 C 4742 & 05 C 2623, 2006 WL 3754823, at *1 n.3 (N.D. Ill. Dec. 18, 2006))

(same); In re Gen. Motors Corp. Dex-Cool Prod. Liab. Litig., 241 F.R.D. 305, 314–15

(S.D. Ill. 2007) (denying a motion for class certification on an express warranty claim

because the court would have to apply “the significantly-differing laws” from state to

state); In re McDonald’s French Fries Litig., 257 F.R.D. 669, 674 (N.D. Ill. 2009)

(same); Szabo v. Bridgeport Mach., Inc., 249 F.3d 672, 674 (7th Cir. 2001) (explaining

that nationwide classes in breach-of-warranty-actions “pose serious problems about

choice of law” and “the manageability of the suit”).

      In this case, the variance between state law on these issues means that

Plaintiffs’ nationwide claims present individual questions of law and fact. Because

individual questions will predominate, the proposed nationwide classes do not and

cannot satisfy Rule 23(b)(3)’s predominance and manageability requirements. In re

Yasmin and Yaz (Drospirenone) Mktg., 275 F.R.D. 270, 274 (S.D. Ill. 2011) (striking

unmanageable class allegations at the pleadings stage).        This question is also



                                          34
appropriate to decide at the pleading stage because the difficulty in Plaintiffs’ claims

stem from the variance in the substantive law, which discovery cannot cure. See In

re Bridgestone/Firestone, Inc., 288 F.3d 1012, 1015 (7th Cir. 2002) (“No class action

is proper unless all litigants are governed by the same legal rules.”).        In brief,

Plaintiffs nationwide class claims (Counts 1, 14, and 15) are inherently defective

under Rule 23(b)(3), so this Court grants Defendants’ motion to strike those

allegations from the record.

IV.       Conclusion

      Defendants’ motion to dismiss and strike class allegations from the complaint,

Case No. 1:18-cv-4152 (No. 37); Case No. 1:18-cv-4198 (No. 43), is granted in part and

denied in part. This Court grants Defendants’ motion to dismiss Plaintiffs’ breach of

express warranty claims except for Plaintiff Cashmore’s Illinois claim. This Court

grants Defendants’ motion to dismiss Plaintiffs’ breach of implied warranty claims.

This Court grants Defendants’ motion to dismiss Plaintiffs’ claim for breach of

warranties under the Magnuson-Moss Warranty Act except for Plaintiff Cashmore’s

claim for breach of express warranty. This Court grants Defendants’ motion to

dismiss Plaintiffs’ breach of contract, or, alternatively, breach of common law

warranty claim. This Court grants Defendants’ motion to dismiss Plaintiffs’ claims

for violations of N.Y. Gen. Bus. Law §§ 349 and 350. This Court denies Defendants’

motion to dismiss Plaintiff Grau’s claim for violation of the Florida Deceptive and

Unfair Trade Practices Act.      This Court grants Defendants’ motion to dismiss

Plaintiff Simon’s claim for violation of Michigan’s Consumer Protection Act. This



                                          35
Curt denies Defendants’ motion to dismiss Plaintiff Cashmore’s claim for violation of

Illinois’s Consumer Fraud and Deceptive Trade Practices Act. This Court grants

Defendants’ motion to dismiss Plaintiff Cashmore’s claim for violation of Illinois’s

Uniform Deceptive Trade Practices Act. This Court grants Defendants’ motion to

dismiss Plaintiff Schutte’s claims under Ohio’s Consumer Sales Practices Act and

Deceptive Trade Practices Act. This Court denies Defendants’ motion to dismiss

Plaintiff Klein’s claim for violation of Mass. Gen. Laws ch. 93A. Finally, this Court

grants Defendants’ motion to strike the nationwide class allegations from the

complaint.

      This Court sets a case management conference for Wednesday, October 9, 2019

at 10:15 a.m. in Courtroom 1203, at which point the parties shall be prepared to set

all case management dates.



Dated: September 30, 2019

                                              Entered:



                                              ____________________________________
                                              John Robert Blakey
                                              United States District Judge




                                         36
